Per Curiam
This appeal arises from a retrial of Seattle v. Stone, 67 Wn.2d 886, 410 P.2d 583 (1966). Appellant’s conviction in the first Stone case was reversed because no witnesses were sworn against him and because a portion of the pertinent Seattle ordinance was held to be unconstitutional. Our decision in that appeal discussed the applicable law and sent the case back for a new trial. At the second trial witnesses were sworn and appellant was found guilty on nine counts of overtime parking. He offered no testimony and has not taken any exceptions to any findings and none is set forth on appeal. They therefore became verities.
The findings revealed that appellant was the owner and operator of the overparked automobile; that he had received nine traffic tickets which had been attached to said automobile; that he had not been present when the automobile had been tagged; that he had disregarded such tickets and thereafter had been arrested. He made no effort to rebut the prima facie case thus made.
On this appeal appellant has offered no question of merit not raised on the prior appeal and decided adversely to him. Accordingly, the judgment is affirmed.
May 24,1967. Petition for rehearing denied.